DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 09/25/2020 and 10/14/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 20160018671) in view of Tai et al. (US 20160109726) and Qiu et al. (US 20120026457).
Regarding claim 42, Waite teaches 
a soft contact lens (see figures 1 and 2, abstract and ¶50, soft contact lens), comprising, 
an accommodating soft contact lens comprising a contact lens body (shown in fig. 1 and 2; ¶50, soft contact lens), said body comprising a hydrogel material (¶65, soft contact lens comprised of a hydrogel), wherein said contact lens body defines a cavity within said contact lens body (shown in fig. 2, reservoir/chamber, ¶50 and ¶51, contact lens comprises a reservoir module embedded inside the contact lens), said cavity comprising a liquid (¶51 therapeutic agent) wherein said contact lens body is permeable to the liquid (¶51) and a fluid in which the accommodating contact lens is immersed (¶65 to ¶68, soft contact lens comprised of a hydrogel that may be a silicone-hydrogel copolymer is embedded with a sealed fluidic module comprised of impermeable walls penetrated with a plurality of through holes).
Waite does not specifically teach said cavity comprising a liquid and configured to provide variable amounts of optical power when worn.
However, in a similar endeavor, Tai teaches a contact lens (¶39 and ¶100, contact lens) comprising, said cavity (¶39, discusses the lens cavity is disposed within the optical zone) comprising a liquid and configured to provide variable amounts of optical power when worn (¶100 discusses the variable diprotic power contact lens apparatus, the peripheral reservoir stores a transparent fluid with a different refractive index.  When the orientation of the contact lens body is changed with respect to gravity, liquid can flow between the reservoir and the lens cavity.  As the fluid enters the lens cavity, the optical power of the lens changes.  When the orientation of the contact lens body is returned to its previous state, the fluid flows out of the lens cavity and the optical power of the lens returns to its initial state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens of Waite with a cavity comprising a liquid and configured to provide variable amounts of optical power when worn of Tai for the purpose of altering a dioptric power of the optical zone (¶39).
Waite in view of Tai does not specifically teach 
	a soft contact lens package, comprising,
	a sterile package;
	an aqueous fluid contained within the package; and 
said contact lens body comprising a hydrogel material being contained within the package, and
said contact lens body immersed in said fluid, and 
wherein said cavity is in equilibrium with the fluid outside the contact lens body.
	However, in a similar endeavor, Qiu teaches a contact lens (¶9, silicone hydrogel contact lenses) comprising, 
	a soft contact lens package (¶11, sterilized and sealed lens package), comprising,
	a sterile package (¶82, lens package comprises a base and a cover, wherein the cover is detachably sealed to the base, wherein the base includes a cavity for receiving a sterile packaging solution and the contact lens and ¶11, sterilized and sealed lens package);
	an aqueous fluid contained within the package (¶81 to ¶84, the silicone hydrogel contact lens immersed in a packaging solution (i.e., a buffered aqueous solution) in a sealed lens package); and 
said body comprising a hydrogel material contained within the package (¶81, the silicone hydrogel contact lens is in a sealed lens package), and
said contact lens body immersed in said fluid (¶81, the silicone hydrogel contact lens immersed in a packaging solution), and 
wherein said cavity is in equilibrium with the fluid outside the contact lens body (¶82 and ¶112).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens of Waite in view of Tai with a soft contact lens package, comprising, a sterile package; an aqueous fluid contained within the package; and said body comprising a hydrogel material being contained within the package, and said contact lens body immersed in said fluid, and wherein said cavity is in equilibrium with the fluid outside the contact lens body of Qiu for the purpose of improving the cost of producing hydrogel soft contact lenses in a cost-effective manner (¶8).
Regarding claim 43, Waite in view of Tai and Qiu teaches the invention as set forth above and Waite further teaches at least a portion of the fluid (¶68, fluidic module is filled with a solution) has diffused into said cavity (¶110 and ¶111, the plurality of openings during non-blink times can be determined based on Fick’s law of diffusion for channels appropriately sized to allow diffusion and ¶76).  
Regarding claim 44, Waite in view of Tai and Qiu teaches the invention as set forth above and Waite further teaches said contact lens body is permeable to water such that said contact lens hydrates an eye with fluid from the cavity when placed on the eye (¶51, ¶55, ¶107, a soft hydrogel contact lens comprises a reservoir module embedded inside the contact lens to release a therapeutic agent as drug.  The therapeutic agent may comprise lipid to inhibit evaporation of the tear film, in order to teat dry eye, for example.  The soft hydrogel material may comprise a silicone hydrogel material that readily releases the therapeutic agent to the eye, for example to the tear film, when release from the module.).
Regarding claim 45, Waite in view of Tai and Qiu teaches the invention as set forth above but does not specifically teach said contact lens body comprises an index of refraction within a range from about 1.31 to about 1.37 and wherein said fluid comprises an index of refraction within a range from about 1.31 to about 1.37.  However, Waite teaches said contact lens body and said fluid comprises an index of refraction within a range from 1.40 to 1.55 (¶56). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Waite’s said contact lens body comprises an index of refraction within a range from about 1.31 to about 1.37 and wherein said fluid comprises an index of refraction within a range from about 1.31 to about 1.37 for the purpose of not causing any optical disturbance or changes in refractive property of the contact lens (¶23).  Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir 1985). 
Regarding claim 46, Waite in view of Tai and Qiu teaches the invention as set forth above and Waite further teaches said contact lens body comprises an amount of cross-linking (¶65, a soft contact lens comprised of a hydrogel that may be a cross-linked polyhydroxy ethyl methacrylate network) sufficient to inhibit bacteria entering the cavity from outside the contact lens body (¶53, ¶55, ¶79, ¶102, subnanometer hole size as a gate for therapeutic agents … and for tear fluid to enter the fluidic module in the treatment of bacterial keratitis).
Regarding claim 47, Waite in view of Tai and Qiu teaches the invention as set forth above and Tai further teaches said cavity (¶36, storage reservoir) comprises an embedded cavity filled with the fluid of hydration of said lens (¶36, the contact lens include a therapeutic liquid within the storage reservoir and ¶37, the eye hydration contact lens apparatus includes a sponge material).  The reason for combining is the same as in claim 1. 

Claims 48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 20160018671) in view of Tai et al. (US 20160109726) and Qiu et al. (US 20120026457) as applied to claim 42 above, and further in view of Iuliano (US 20080231801).
Regarding claim 48, Waite in view of Tai and Qiu teaches the invention as set forth above but does not specifically teach said contact lens generates an addition plus power on eye upon down-gaze when viewing near objects.
However, in similar endeavor, Iuliano teaches a contact lens (¶35, contact lens) that generates an addition plus power  (¶35, the lens 24 has a smooth progression of near addition power (plus lens)) on eye upon down-gaze when viewing near objects (¶35, as shown in figure 2, the depth of downward gaze, or the angle of axis DG with respect to axis PG controls the amount of fluid that is pressed into section 17 thereby controlling the overall change in curvature of area 17.  This curvature int turn increases the refractive power of the contact lens causing it to change to provide near or close-up vision).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Waite in view of Tai and Qiu with the ability to generate an addition plus power on eye upon down-gaze when viewing near objects of Iuliano for the purpose of creating a gaze dependent multifocal contact lens (¶35).
Regarding claim 50, Waite in view of Tai, Qiu, and Iuliano teaches the invention as set forth above and Iuliano further teaches the downward gaze DG is in the range of 10 degrees to 40 degrees (as shown in figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said down-gaze is in the range of 10 degrees to 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One would have been motivated to have a down-gaze in the range of 10 degrees to 40 degrees for the purpose of looking downward causing a change to provide near or close-up vision (¶35).
Regarding claim 51, Waite in view of Tai, Qiu, and Iuliano teaches the invention as set forth above but does not specifically teach a distance to said near objects is in a range from 15 cm to 200 cm, except Iuliano teaches the contact lens can change and provide near or close-up vision (¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance to said near objects is in a range from 15 cm to 200 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One would have been motivated to have a distance to said near objects is in a range from 15 cm to 200 cm for the purpose of using the near or close-up vision to see the object (¶35).
Regarding claim 52, Waite in view of Tai, Qiu, and Iuliano teaches the invention as set forth above and Waite further teaches said lens comprises a cross-linked hydrogel network formed from a photo-polymerizable pre-polymer formulation wherein said hydrogel has an amount of water within a range from about 28% to 65% (¶65, soft contact lens comprised of a hydrogel that is a cross-linked polyhydroxy ethyl methacrylate network and as defined in Wikipedia the cross-linked gel can absorb up to 40% of water which within the range).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 20160018671) in view of Tai et al. (US 20160109726), Qiu et al. (US 20120026457), and Iuliano (US 20080231801) as applied to claim 48 above, and further in view of Sankaridurg et al. (US 20150331255).
Regarding claim 49, Waite in view of Tai, Qiu, and Iuliano teaches the invention as set forth above but does not specifically teach a range of said add power is 0.5D to 6.0D.
However, in a similar endeavor, Sankaridurg teaches the contact lens (figure 1 and ¶26, contact lens), wherein a range of said add power is 0.5D to 6.0D (refractive power may be selected from range of +0.25 D to +4.0 D ADD power).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a contact lens of Waite in view of Tai, Qiu, and Iuliano with a range of said add power is 0.5D to 6.0D of Sankaridurg, for the purpose of correct for peripheral refractive error (¶9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY A DUONG/Examiner, Art Unit 2872  

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/18/22